 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAWRENCE CHRISTOPHER SMITH,                         No. 2:19-cv-0288 AC P
12                        Plaintiff,
13            v.                                          ORDER
14    BRIAN L. PARRIOT, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. ECF No. 1. Plaintiff has not filed an application to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915.

20           The federal venue statute provides that a civil action “may be brought in (1) a judicial

21   district in which any defendant resides, if all defendants are residents of the State in which the

22   district is located, (2) a judicial district in which a substantial part of the events or omissions

23   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

24   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

25   this action, any judicial district in which any defendant is subject to the court’s personal

26   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

27   ////

28   ////
                                                          1
 1          In this case, plaintiff’s sole claim arose at the California Correctional Institution (“CCI”),
 2   which is located in Kern County. In addition, all five1 named defendants are employed at CCI.
 3   See ECF No. 1 at 1-2, 4. Kern County matters are to be commenced in the Fresno Division of the
 4   Eastern District of California. See L.R. 120(d). Therefore, plaintiff’s complaint should have
 5   been filed there. In the interests of justice, a federal court may transfer a complaint filed in the
 6   wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918,
 7   932 (D.C. Cir. 1974).
 8          Accordingly, IT IS HEREBY ORDERED that:
 9          1. The Clerk of the Court shall add J. Mattingly, a correctional officer at CCI, as a
10   defendant to this docket as indicated on page 3 of the complaint. See ECF No. 1 at 3, and
11          2. This matter is transferred to the United States District Court for the Eastern District of
12   California – Fresno Division.
13   DATED: March 4, 2019
14

15

16

17

18

19

20

21

22

23

24

25
     1
26     Although not identified in the correct section of the complaint, in addition to naming defendants
     B. L. Parriot, R. Cole, A. Canto and W. Gutierrez as defendants (see ECF No. 1 at 2), it appears
27   that plaintiff also intended to identify J. Mattingly as a defendant as well. See id. at 3.
     Accordingly, the court will direct the Clerk of the Court to add defendant J. Mattingly to the
28   docket as a defendant.
                                                          2
